ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-17_ORD_01_NA_02_FR.txt. 37

OPINION DISSIDENTE DE M. PADILLA NERVO

“Traduction ,

Je ne suis pas en mesure de souscrire à l'ordonnance de la Cour et
j'ai donc voté contre son adoption.

A mon avis, la Cour n'aurait pas dû indiquer de mesures conserva-
toires. Malgré l'opinion contraire, les traits particuliers de la présente
affaire n’autorisent pas de telles mesures contre un Etat qui nie la compé-
tence de la Cour, qui n'est pas partie à l'instance et dont les droits d'Etat
souverain subissent ainsi une atteinte.

Il n'est pas établi que la prétention de la République d'Islande a
étendre sa compétence en matière de pêcheries jusqu'à 50 milles marins
autour de ses côtes soit contraire au droit international.

La question de la compétence de la Cour n'a pas été complètement
examinée. La Cour invoque surtout pour fonder sa compétence l'échange
de notes du 19 juillet 1961, accord qui, d’après la République d'Islande,
a entièrement atteint son but et son objet, dont elle considère que les
dispositions ne sont plus applicables et sont donc devenues caduques.

Le ministre des Affaires étrangères d'Islande a envoyé au Greffier, le
27 juin 1972, une lettre au sujet du dépôt, intervenu le 5 juin 1972, d'une
requête par laquelle le Gouvernement de la République fédérale d'Alle-
magne introduisait une instance contre l'Islande.

A cette lettre, étaient joints plusieurs documents concernant l'origine
et l'extinction de l'accord du 19 juillet 1961, ainsi que « le changement de
circonstances résultant de l'exploitation toujours croissante des ressources
de la pêche dans les mers entourant l'Islande ».

La lettre mentionne le différend avec la République fédérale d’Alle-
magne, qui s'opposait à la limite de pêche de 12 milles établie par le
Gouvernement islandais en 1958, et se réfère à l'échange de notes de 1961.

L'Islande déclare que «l'échange de notes de 1961 est intervenu dans
des circonstances extrêmement difficiles ».

Le paragraphe 5 de la requête introductive d'instance de la République
fédérale d'Allemagne mentionne:

«un certain nombre d'incidents où étaient impliqués, d'une part, des
navires garde-côtes islandais et, de l’autre, des navires de pêche
britanniques et des bâtiments de la marine royale chaigés de la
protection des pêcheries ».

Il ressort des déclarations ci-dessus que de telles circonstances n'étaient
pas des plus favorables pour négocier et conclure l'accord de 1961.
COMPETENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 38

Le ministre des Affaires étrangères d’Islande indique en outre:

« L'accord réglant le différend dont il s'agissait et par conséquent
la possibilité d'une instance devant la Cour (a laquelle le Gouverne-
ment islandais s'est constamment opposé pour les différends con-
cernant l'étendue de sa compétence exclusive en matière de pêcheries)
n'avaient pas un caractère permanent. En particulier on ne saurait
considérer comme permanent un engagement ‘de se soumettre au
règlement judiciaire. Rien dans cette situation ni dans toute règle
générale du droit international contemporain ne justüfierait une
autre manière de voir ...

L'accord enregistré dans l'échange de notes de 1961 ayant pris fin,
la Cour ne pouvait trouver dans son Statut le 5 juin 1972 aucun fon-
dement pour l'exercice de sa compétence dans l'affaire visée par la
République fédérale d'Allemagne.

Considérant que les intérêts vitaux du peuple islandais sont en jeu,
le Gouvernement islandais porte respectueusement à la connaissance
de la Cour qu'il n’est pas disposé à lui attribuer compétence dans une
affaire qui concernerait l'étendue des pêcheries islandaises, en par-
ticulier dans l'instance que le Gouvernement de la République fédé-
rale d'Allemagne a voulu introduire le 5 juin 1972.»

Dans l'affaire de I’ Anglo-Iranian Oil Co., M. Winiarski et Badawi Pacha
ont justifié leur opinion dissidente par les motifs suivants, que je crois
applicables et valables en l'espèce:

«Le problème des mesures conservatoires est lié pour la Cour à
celui de sa compétence; elle ne peut les indiquer que si elle admet,
ne fût-ce que provisoirement, sa compétence pour connaître du
fond de l'affaire. » (C.Z.J. Recueil 1951, p. 96.)

«En droit international, c’est le consentement des parties qui
confère juridiction à la Cour; la Cour n’a compétence que dans la
mesure où sa juridiction a été acceptée par les parties. Le pouvoir
donné à la Cour par l'article 41 n'est pas inconditionnel; il lui est
donné aux fins du procès, dans les limites du procès. Pas de compé-
tence au fond, pas de compétence pour indiquer des mesures con-
servatoires. Ces mesures en droit international ont un caractère
exceptionnel à un plus haut degré encore qu'en droit interne; elles
sont facilement considérées comme une ingérence à peine tolérable
dans les affaires d'un Etat souverain. » (/bid., p. 97.)

«Tl nous est difficile d'admettre le point de vue d’après lequel si
prima facie l'incompétence totale n'est pas évidente, donc s’il existe
une possibilité, si faible soit-elle, de compétence pour la Cour, elle
peut indiquer des mesures conservatoires. Cette méthode qui com-
porte, elle aussi, un élément d'appréciation et qui ne réserve pas dans
une plus grande mesure la liberté de la Cour de statuer définitivement

12
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 39

sur sa compétence, paraît cependant partir de la présomption en
faveur de la compétence de la Cour, ce qui ne s'accorde pas avec les
principes du droit international. Pour être en accord avec le droit
international, il faut renverser les positions: s'il existe de fortes
raisons en faveur de la compétence contestée, la Cour peut indiquer
des mesures conservatoires; s'il existe des doutes sérieux ou de fortes
raisons contre cette compétence, elle ne peut pas les accorder. »{ Ibid.)

A mon avis, ces doutes existent dans la présente affaire.

L’échange de notes du 19 juillet 1961 sur lequel la requête fonde la
compétence de la Cour mentionne la résolution du Parlement islandais
du 5 mai 1959, aux termes de laquelle « il convient de s‘efforcer d'obtenir »
la reconnaissance des droits de pêche de l'Islande sur l'ensemble du
plateau continental.

Dans la note du 19 juillet 1961, il est dit que: «Le Gouvernement
islandais continuera de s'employer à mettre en œuvre la résolution de
PAlthing en date du 5 mai 1959 relative à l'élargissement de la juridiction
sur les pêcheries autour de l'Islande ... »

Quand l'Islande affirme que son plateau continental doit être considéré
comme une partie du pays lui-même, elle peut s'appuyer sur la conven-
tion relative à cette question, signée à Genève le 29 avril 1958.

Dans son arrêt du 20 février 1969, la Cour a énoncé:

«la plus fondamentale de toutes les règles de droit relatives au pla-
teau continental et qui est consacrée par l’article 2 de la Convention
de Genève de 1958 ... : les droits de l'Etat riverain concernant la
zone de plateau continental qui constitue un prolongement naturel
de son territoire sous la mer existent ipso facto et ab initio en vertu
de la souveraineté de l'Etat sur ce territoire et par une extension de
cette souveraineté sous la forme de l'exercice de droits souverains
aux fins de l'exploration du lit de la mer et de l'exploitation de ses
ressources naturelles. [1 y a la un droit inhérent. Point n'est besoin
pour l'exercer de suivre un processus juridique particulier ni d’ac-
complir des actes juridiques spéciaux. Son existence peut être cons-
tatée, comme cela a été fait par de nombreux Etats, mais elle ne
suppose aucun acte constitutif. Qui plus est, ce droit est indépen-
dant de son exercice effectif. Pour reprendre le terme de la Con-
vention de Genève, il est «exclusif» en ce sens que, si un Etat rive-
rain choisit de ne pas explorer ou de ne pas exploiter les zones de
plateau continental lui revenant, cela ne concerne que lui et nul ne
peut le faire sans son consentement exprès.» (C.I.J. Recueil 1969,
p. 22, par. 19.)

Le Gouvernement islandais, dans les renseignements et les documents
envoyés à la Cour, donne des raisons et des explications bien motivées
de son droit souverain d'étendre sa compétence en matière de pêcheries
à la totalité de la zone du plateau continental.

13
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 40

Depuis toujours les pêcheries côtières de l'Islande constituent le
fondement même de l'économie du pays.

Les pêcheries côtières sont indispensables à l’économie islandaise;
sans elles, le pays n'aurait pas été habitable.

L'Islande est située sur une plate-forme ou plateau continental, dont
les contours sont concentriques à ceux du pays lui-même. Ces terrasses
sous-marines peu profondes présentent des conditions idéales pour les
zones de frai et d'alevinage dont la préservation et l'utilisation sont in-
dispensables à la vie du pays. Il est de plus en plus généralement admis
que les pêcheries côtières dépendent des conditions particulières existant
dans les zones littorales, lesquelles fournissent l'environnement nécessaire
aux réserves de poisson. Cet environnement fait partie intégrante des
ressources naturelles du pays riverain.

Le plateau continental est en réalité l'assise sur laquelle le pays repose
et il doit être considéré comme une partie du pays lui-même.

Les intérêts vitaux du peuple islandais sont donc en jeu. Ils doivent
être protégés.

La position prioritaire de l'Etat côtier a toujours été reconnue grâce
au système des limites de pêche. Dans le passé, ces limites ont été souvent
établies sans que l'on tienne aucun compte des intérêts de l'Etat riverain.
Elles doivent plutôt leur origine à l'influence prépondérante des nations
pratiquant la pêche lointaine, qui souhaitaient pêcher aussi près que
possible des côtes des autres nations et, souvent, ravageaient une zone
avant de passer à une autre.

Dans un système de développement progressif du droit international,
la question de la limite de pêche exclusive doit être réexaminée du point
de vue de la protection et de l'utilisation des ressources côtières, in-
dépendamment d'autres considérations qui portent sur l'étendue de la
mer territoriale. La communauté internationale reconnaît de plus en plus
que les ressources de la pêche côtière doivent être considérées comme un
élément des ressources naturelles de l'Etat riverain. La situation particu-
lière des pays qui sont tributaires avant tout des pêcheries côtières a été
admise, d’une manière générale, lors des deux conférences de Genève de
1958 et 1960. Depuis lors cette idée a été maintes fois exprimée, que ce soit
dans la législation de divers pays ou dans d'importantes déclarations
politiques. L'évolution se fait résolument dans cette direction.

Rappelant les raisons qui l'avaient amené à adopter une nouvelle
réglementation sur l'exclusivité de sa compétence en matière de pêcheries
dans la zone du plateau continental, le Gouvernement islandais a déclaré
ce qui suit:

« Dans l'aide-mémoire du 31 août 1971, il était indiqué: «en vue de
renforcer les mesures de protection essentielles pour la préservation
des intérêts vitaux du peuple islandais dans les mers qui entourent
ses côtes, le Gouvernement islandais considère comme essentiel
d'étendre sa zone de compétence exclusive sur les pêcheries autour
des côtes de manière à inclure les espaces marins situés au-dessus du

14
COMPETENCE PECHERIES (OP. DISS. PADILLA NERVO) 4]

plateau continental ». il était ajouté que, de l'avis du Gouvernement
islandais, l'objet et le but des dispositions de l'échange de notes de
1961 visant le recours au règlement judiciaire dans certains cas
avaient été entièrement atteints. En conséquence, le Gouvernement
islandais considère que les dispositions des notes échangées ne sont
plus applicables et sont donc devenues caduques.» (Aide-mémoire
du Gouvernement islandais en date du 24 février 1972, annexe H à
la requête de la République fédérale.)

« Au cours des dix années écoulées, le Gouvernement de la Répu-
blique fédérale d'Allemagne a bénéficié de la politique du Gouverne-
ment islandais tendant à suspendre pour une durée raisonnable et
équitable tout nouvel élargissement des limites de la juridiction
exclusive sur les zones de pêche. Etant donné l'évolution scientifique
et économique qui s’est produite (et notamment la menace toujours
plus grande d’une orientation des activités de pêche intensives vers
la zone islandaise) la poursuite de cette politique du Gouvernement
islandais a des conséquences excessivement lourdes et inacceptables
et elle porte préjudice à la conservation des ressources de la mer dont
dépend la subsistance de la population islandaise. » (Aide-mémoire
du Gouvernement islandais en date du 31 août 1971, annexe D a
la requête de la République fédérale.)

La demande en indication de mesures conservatoires présentée par le
Gouvernement de la République fédérale est longuement motivée.

Il est indiqué parmi les motifs que, si la réglementation de l'Islande
tendant à étendre les limites de sa compétence sur les pêcheries était mise
à exécution pendant une période d'une certaine durée, il en résulterait
un dommage immédiat et irrémédiable aux pêcheries de la République
fédérale d'Allemagne et aux industries connexes. Ce dommage ne saurait
être réparé par le versement d’une indemnité en espèces.

Autre motif: les navires de pêche lointaine de la République fédérale
d'Allemagne ne peuvent pas compenser la perte de leurs lieux de pêche
au large de l'Islande en reportant leurs activités sur d’autres régions: le
rayon d'action des chalutiers non frigorifiques est limité par des facteurs
techniques et économiques.

On prétend en outre que toute intensification de l'effort de pêche par
des navires de la République fédérale qui seraient transférés de la
zone islandaise se solderait notamment par une «diminution des profits »
de la pêche côtière traditionnelle pratiquée sur les lieux de pêche plus
proches par les bateaux de la République fédérale.

La demande en indication de mesures conservatoires contient le
passage suivant (par. 13):

«On peut donc en conclure que les chalutiers comme ceux qui
pratiquent traditionnellement la pêche hauturière autour de l'Islande,
équipés comme ils le sont d’un matériel coûteux et exploités à grands

15
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 42

frais, ne pourraient pas, si on leur interdisait cette zone, espérer
trouver d’autres fonds de pêche pour y poursuivre leurs activités
dans des conditions de rendement comparables. »

Non seulement l'Islande mais encore bien d'autres pays riverains
connaissent par expérience les effets néfastes de la menace toujours plus
grande d’une intensification de la pêche près de leur littoral que font peser
des flottilles étrangères de bateaux de pêche équipés, comme les chalu-
tiers modernes de la République fédérale d'Allemagne, «d’un matériel
coûteux ».

L’argumentation développée dans la demande en indication de mesures
conservatoires et dans la plaidoirie du 2 août 1972 me paraît avoir pour
but véritable la protection des intéréts financiers ou économiques d’entre-
prises de péche privées et non Ja protection des «droits » de la République
fédérale.

En outre on ne peut tenir pour acquise l'existence de ces droits. Le
problème relève du fond de l'affaire et c'est à ce stade que la Cour doit le
trancher.

Dire que l'indication de mesures conservatoires «ne préjuge en rien»
les droits que la Cour pourra estimer appartenir au demandeur ou au
défendeur, c'est une affirmation qui est contredite par cette constatation
évidente que le simple fait d'indiquer des mesures destinées à protéger
des droits révèle une présomption quant à l'existence des droits contro-
versés.

L’indication des mesures contenues dans l'ordonnance a le caractère
d'une décision préliminaire sur le fond et la mise en œuvre de ces mesures
équivaudra à l’application de cette décision. On ne saurait nier cela
simplement en affirmant que de telles mesures ne préjugent en rien le fond
de l'affaire.

Quand on prétend qu'un préjudice immédiat et irréparable sera causé,
on part de l’hypothèse que le différend sur le fond ou même sur la question
de compétence ne sera pas réglé par la Cour avant de nombreuses années.

C'est là une hypothèse erronée et c’est pourquoi l'argument tiré du
bouleversement de l’ensemble de l’industrie de la pêche perd toute force
et toute valeur si la Cour, comme on doit l’escompter, examine le pro-
blème de la compétence avant la fin de l’année.

Ayant invoqué l’article 53 du Statut, le demandeur prie la Cour de lui
adjuger ses conclusions.

D'après le paragraphe 2 de cet article, la Cour doit d’abord s'assurer
qu'elle a compétence.

La disposition figurant à l'article 61, paragraphe 1, du Règlement
intéresse la question de la compétence: « Une demande en indication de
mesures conservatoires peut être présentée à tout moment au cours de la
procédure relative à l’affaire au sujet de laquelle elle est introduite. »

La condition objective ratione temporis mise à l'exercice de cette com-
pétence est que la demande soit présentée au cours de la procédure
relative à l'affaire.

16
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 43

«S'il résulte clairement de la pièce introductive d'instance que la
Cour ne peut avoir pleine compétence pour statuer sur l'affaire au
fond que si un autre acte est accompli par l'Etat défendeur et si
celui-ci refuse de l’accomplir ... il n'y a pas d'instance et par consé-
quent pas de compétence intrinsèque qui permette d'indiquer des
mesures conservatoires, jusqu à ce que l'on ait parfait la compétence
sur le fond.» (Rosenne, The Law and Practice of the International
Court, chap. XH, «Incidental Jurisdiction », p. 424.)

Le Gouvernement islandais a accusé réception le 28 juillet 1972 d’un
télégramme émanant du Greffier de la Cour et relatif à la demande de la
République fédérale d'Allemagne en indication de mesures conservatoires
déposée le 21 juillet 1972. Le télégramme du Gouvernement islandais dit
en particulier:

«la demande à laquelle votre télégramme se réfère est sans fondement.
De toute manière, la requête du 5 juin 1972 concerne la situation
juridique des deux Etats et non la situation économique de certaines
entreprises privées ou d’autres intérêts de l’un de ces Etats … Sans
préjudice d'aucun des arguments qu'il a antérieurement formulés,
le Gouvernement islandais s'oppose tout particulièrement à l'indi-
cation par la Cour de mesures conservatoires en vertu de l'article 41
du Statut et de l'article 61 du Règlement en l'affaire visée par la
République fédérale et dans laquelle aucun fondement de compé-
tence n’est établi. » (Les italiques sont de nous.)

L'accord que constitue l'échange de notes du 19 juillet 1961 envisageait
déjà que la République d'Islande étendrait la limite de sa compétence sur
les pêcheries au-delà de 12 milles.

S'il avait été contraire au droit international d'envisager une telle
extension, la République fédérale d'Allemagne et le Royaume-Uni
n'auraient pas accepté l'insertion d’une déclaration de ce genre dans
l'échange de notes officiel.

Cet échange de notes contient la reconnaissance implicite du droit de
l'Islande d’étendre sa compétence en matière de pêcheries.

Ayant reconnu l'importance particulière que présente la pêche côtière
pour l’économie islandaise, la République fédérale a accepté les proposi-
tions formulées par le Gouvernement islandais et notamment celle qui
figure au paragraphe 5 où il est dit: « Le Gouvernement islandais con-
tinuera de s’employer à mettre en œuvre la résolution de l’Althing en
date du 5 mai 1959 relative à l'élargissement de la juridiction sur les
pêcheries autour de l'Islande»; d’après cette résolution l'Islande doit
s’efforcer d’obtenir la reconnaissance de ses droits sur toute l'étendue
du plateau continental, conformément à la loi de 1948 concernant la
conservation scientifique des pécheries du plateau continental.

La République fédérale n’a pas objecté que ces droits n’existaient pas;
elle a accepté la proposition dont la contrepartie était obligation pour

17
COMPETENCE PÊCHERIES (OP. DISS. PADILLA NERVQ) 44

l'Islande de notifier six mois à l'avance toute mesure tendant a étendre sa
juridiction sur les pécheries.

A supposer qu'un différend survienne en la matière, cela ne concerne-
rait pas la reconnaissance déjà admise implicitement du droit de l'Islande
à étendre sa compétence en matière de pêcheries.

Pour les Etats riverains, les ressources biologiques de la mer au-dessus
de leur plateau continental et dans la zone de pêche contigué à leur mer
territoriale sont une richesse essentielle.

Le développement progressif du droit international suppose la recon-
naissance de la notion de « mer patrimoniale » qui s'étend depuis les eaux
territoriales jusqu'à une certaine distance, fixée par l'Etat riverain inté-
ressé dans l'exercice de ses droits souverains, en vue de protéger les
ressources dont dépendent son développement économique et la sub-
sistance de sa population.

Cette notion n'est pas nouvelle. Elle a trouvé expression dans nombre
de déclarations par lesquelles les gouvernements ont proclamé, comme
des éléments de leur politique maritime internationale, leur souveraineté
et leur compétence exclusive en matière de pêcheries sur les eaux adja-
centes à leurs côtes.

Neuf Etats ont fixé à 200 milles marins à partir de leur littoral la zone
de leur compétence exclusive sur les pêcheries. Il y a vingt ans que cer-
tains appliquent une réglementation en ce sens, depuis que la « déclara-
tion de Santiago» a été signée par les Gouvernements du Chili, de
l'Equateur et du Pérou en août 1952.

Ma dernière remarque est la suivante. I] n’a pas été prouvé, à mon avis,
que le préjudice infligé au demandeur serait irréparable. On a simple-
ment allégué que les entreprises de pêche subiraient des pertes financières
et les habitudes alimentaires de la population dans les pays intéressés
seraient troublées. J'estime que l’on ne saurait opposer un tel argument
aux droits souverains de l'Islande relatifs à sa compétence exclusive et à
la protection des ressources biologiques de la mer au-dessus de son plateau
continental. L’ordonnance n'établit pas, me semble-t-il, .n juste équili-
bre entre les deux Parties, comme l'exige l'article applicable du Statut.
Les restrictions indiquées dans l'ordonnance visent naturellement l'Islande
et portent atteinte à son droit incontestable de légiférer sur son propre
territoire de la manière qui lui paraît indispensable (voir par. I, d) du
dispositif). Dans les mesures indiquées par l'ordonnance, la seule res-
triction importante imposée au demandeur consiste à limiter le montant
de ses prises annuelles à 119 000 tonnes métriques au lieu des 120 000
tonnes métriques qu'il réclamait, soit 1000 tonnes métriques de moins
que le chiffre figurant dans sa demande en indication de mesures conser-
vatoires. Toutes les autres mesures conservatoires demandées ont été
acceptées par la Cour. Sur ce point également je ne saurais souscrire à
l'indication de mesures dans l'ordonnance.

{ Signé) Luis PADILLA NERVO.

18
